AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                               Eastern District of North Carolina
                                                                                  )
                 UNITED STATES OF AMERICA                                         )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                            )
                   JOSHUA AUSTIN KRAMER                                           )
                                                                                  )       Case Number: 7:20-CR-136-1-M
                                                                                  )       USM Number: 06173-509
                                                                                  )
                                                                                  )        H. P. Williams, Jr.
                                                                                  )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             1s and 5s Su                    Indictment
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                            Offense Ended
21 U.S.C. § 846 ,                   Conspiracy to Distribute and Possess With Intent to                          6/1/2020            1s
21 U.S.C. § 841(b)(1)(A)            Distribute 50 Grams or More of Methamphetamine



       The defendant is sentenced as provided in pages 2 through                 _ _8_ _ of th is judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
li'.l Count(s)     2s,3s,4s and 6s of Superseding Indictment    D   is     ~ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  8/5/2021




                                                                                 Signature of Judge




                                                                                  RICHARD E. MYERS II , CHIEF UNITED STATES DISTRICT JUDGE
                                                                                Name and Title of Judge




                               Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 1 of 8
AO 245B (Rev. 09/19)   Judgment in a Cri minal Case
                       Sheet IA
                                                                                       Judgment-Page   2        of   -
                                                                                                                             8
                                                                                                                         - - - - " --
DEFENDANT: JOSHUA AUSTIN KRAMER
CASE NUMBER: 7:20-CR-136-1-M

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                   Nature of Offense                                Offense Ended           Count
21 U.S .C. § 841 (a)(1 ),          Distribute 5 Grams or More of Methamphetamine    6/1/2020               5s
21 U.S.C. § 841(b)(1)(B)




                             Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 2 of 8
AO 2458 (Rev. 09/ 19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page    3   of   8
 DEFENDANT: JOSHUA AUSTIN KRAMER
 CASE NUMBER: 7:20-CR-136-1-M

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total tenn of:

 Counts 1s and Ss: 260 months on each count, to be served concurrently




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The court recommends the most intensive drug treatment available and receive a mental health assessment and
        treatment. The court also recommends vocational training/educational opportunities, specifically in Barber School. It is
        also recommended that the defendant be placed at FCI Butner or facility close to family .



      liZl The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                   D a.m.     D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                       to

 at _ _ _ _ __ _ _ _ _ _ _____ , with a certified copy of this judgment.



                                                                                                UNITED ST ATES MARSHAL



                                                                         By - - - - - - - - - - - - - - - - - - - - - - -
                                                                                             DEPUTY UN ITED STA TES MARSHAL




                             Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 3 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     4     of        8
DEFENDANT: JOSHUA AUSTIN KRAMER
CASE NUMBER: 7:20-CR-136-1-M
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 5 years on Count 1s and a term of 5s years on Count 5, all such terms to run concurrently




                                                      MANDATORY CONDITIONS
I.   You must not commit another federal , state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check if applicable)
5.    liJ' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                             Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 4 of 8
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page - --"---- of _ _ _,c___ _
DEFENDANT: JOSHUA AUSTIN KRAMER
CASE NUMBER: 7:20-CR-136-1-M

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i .e., anything that was
       designed, or was modified for, the specific purpose of caus ing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction . The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov.


Defendant's Signature                                                                                      Date




                            Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 5 of 8
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Superv ised Release
                                                                                            Judgment-Page    6     of       8
DEFENDANT: JOSHUA AUSTIN KRAMER
CASE NUMBER: 7:20-CR-136-1-M

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 add iction , drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility .

 The defendant shall participate in a program of mental health treatment, as directed by the probation office.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle, to
 determine compliance with the conditions of this judgment.

 The defendant shall participate in a vocational training program as may be directed by the probation office.

 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.




                            Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 6 of 8
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page       7    of        8
DEFENDANT: JOSHUA AUSTIN KRAMER
CASE NUMBER: 7:20-CR-136-1-M
                                                  CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                 Fine                     AV AA Assessment*              JVT A Assessment**
TOTALS              $   200.00               $                           $   5,000.00             $                              $



 D      The determination of restitution is deferred until
                                                           -----
                                                                 . An Amended Judgment in a Criminal Case (A O 245C) will be
        entered after such determination .

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payrrient, unless specified otherwise in
        the priorit)t order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

Name of Payee                                                    Total Loss***                    Restitution Ordered            Priority or Percentage




TOTALS                                 $                          0.00             $                        0.00
                                                                                       ----------

 D       Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         liZl the interest requirement is waived for the         liZl fine     D   restitution.

         D   the interest requirement for the        D    fine     D     restitution is modified as follows :

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of20l5 , Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters I 09A , 110, 11 0A, and 113A of Title                18 for offenses committed on
or after September 13 , 1994, but before April 23 , 1996.


                              Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 7 of 8
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedul e of Payments

                                                                                                           Judgment -   Page        of
DEFENDANT: JOSHUA AUSTIN KRAMER
CASE NUMBER: 7:20-CR-136-1-M

                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows :

A      •    Lump sum payment of$                                due immediately, balance due


            •      not later than                                   , or
            •      in accordance with
                                           •    C,
                                                      •    D,
                                                                •    E, or     D F below; or

B      •    Payment to begin immediately (may be combined with               • c,     DD, or     D F below); or

C      D    Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or years), to commence      _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D      D    Payment in equal     _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or years), to commence
                                                             _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E      D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      ~    Special instructions regarding the payment of criminal monetary penalties:
             The special assessment in the amount of $200.00 shall be due in full immediately. The fine in
             the amount of $5,000.00 shall be due in full immediately.



Unless the court has express ly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penallies, except those payments made through the Federal Bureau of Prisons ' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
       (including defendant number)                         Total Amount                    Amount                           if appropriate




D      The defendant shall pay the cost of prosecution.

D      The defendant shall pay the following court cost(s):

~      The defendant shall forfeit the defendant's interest in the following property to the United States:
       The defendant shall forfeit to the United States the defendant's interest in the property specified in the Preliminary Order
       of Forfeiture entered on February 11 , 2021 at DE #34.

Payments shall be a_r,plied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine P.rincipal, (o) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecut10n and court costs.


                             Case 7:20-cr-00136-M Document 63 Filed 08/05/21 Page 8 of 8
